Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicants amendment and remarks filed on 12/6/22 have been fully considered but are not persuasive.   Accordingly, the rejections stand.


Regarding Applicant’s remarks and amendments on Pages 6-10, Applicants amendment and remarks filed on 12/6/22 have been fully considered but are not persuasive.   Accordingly, the rejections stand.  During the 10/26/22 Applicant Interview, Examiner agreed prior art of record PRATER, where cited, does not read upon the proposed amended language as presented in the amendment herein.  However, with regards PRATER, the prior art of record does read upon the newly amended language whereby Examiner has provided new and additional citation to this prior art disclosure PRATER to read upon the newly amended language (See rejection contained herein).  In addition, Examiner conducted a new search on 12/15/22 which resulted a second time in PRATER as relevant prior art to read upon the newly amended language.  
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing an After Final response to the instant office action to discuss claim amendments in a scheduled interview to move the instant application in a Condition for Allowance to avoid an RCE.


Regarding the application of 35 U.S.C. section 112(f) to Claims 1-19, Examiner respectfully submits the application stands.  The limitation “source” is determined to be a generic placeholder which is not modified by structural language as recited in the claims.

Finally, Examiner has established a prima facie case of obviousness for combining the prior art of record to reject the pending outstanding rejected claims.    Accordingly, the rejections stand.  


PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments in a scheduled interview to move the instant application in a Condition for Allowance.   Possible considerations would be to incorporate some or all subject matter deemed allowable herein.  Furthermore, adding limitations directed towards bright field components is disclosed in prior art of XU et al. (Pub. No:  US 2021-0010949), and would not further allowance if proposed in a potential amendment.  



CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-19 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.
 
Regarding Claims 1-19, a mid-infrared (IR) optical source configured to generate is considered to read on Fig.2A IR laser 214; a visible light source for generating a light is considered to read on Fig.2A probe laser 212.  





FINAL REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (Pub. No:  US 2021-0010949) in view of PRATER et al. (Pub. No:  US 2021-0215601)

As per Claim 1 XU discloses A system for analyzing a sample on a substrate using dark-field illumination, comprising (Figs. 1-3, 11-13 [Abstract] [0013] [0033] [0048-0051] [0054-0056] [0091]): 
a mid-infrared (IR) optical source configured to generate a mid-infrared beam, the midinfrared beam being directed at the sample (Figs. 1-3, 11-13 [Abstract] source 101 capable of IR [0039-0040] [0048-0051] scattered and collected [0054-0056] sources [0091-0093]); 
a visible light source for generating a light, the light illuminating the sample on the substrate and creating a scattered field and a reflected field along a collection path of the system (Figs. 1-3, 11-13 [Abstract] source 101 capable of visible - multiple sources [0039-0040] [0048-0051] scattered and collected [0054-0056] sources [0091-0093]); imaging the sample with the visible light source (Figs. 1-3, 11-13 [Abstract] source 101 capable of visible - multiple sources [0039-0040] [0048-0051] scattered and collected [0054-0056] sources [0091-0093])
a pupil mask positioned along the collection path to block the reflected field while allowing the scattered field to pass therethrough (Figs. 1-3, 11-13 pupil mask 114 in at least Fig. 3 device that blocks light [0021] [0029-0030] [0039-0040] [0048-0051] scattered and collected or blocked [0054-0056] [0058]); 
and a camera positioned at an end of the collection path to collect the scattered field and generate a dark-field image of the sample (Figs. 1-3, 11-13 pupil mask 114 in at least Fig. 3 device that blocks light [0021] [0029-0030] [0039-0040] [0048-0051] image capture and generate dark field image [0054-0056] [0058])
XU does not disclose but PRATER discloses wide-field mid-infrared photothermal microscopy (MIP) system for analyzing a sample (Figs. 2, 5-10 [0012] [0019] [0036]); wherein the MIP system is configured to simultaneously heat the sample with the mid-infrared optical source while imaging the sample (Figs. 2, 5-10 [0016] [0019-0020] heat generation [0060-0062] simultaneous beam heat and image [0041] [0048] [0067] [0074])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wide-field mid-infrared photothermal microscopy (MIP) system for analyzing a sample; wherein the MIP system is configured to simultaneously heat the sample with the mid-infrared optical source while imaging the sample as taught by PRATER into the system of XU because of the benefit taught by PRATER to disclose specifically teaching and achieving photothermal aspects for capturing infrared light over a wide area of sample for improvements in scattered light collection whereby XU is directed towards scattered IR light in an image capturing system for a target sample and would benefit from at least obtaining thermal characteristics of IR data to expand upon related system features as well as simultaneous excite and capture improvements.

As per Claim 19 XU discloses The system of claim 1, wherein the visible light source includes at least one of a narrowband light source (either or), an LED light source (Figs. 1, 11-12 source 101 [0044]), a monochromatic light source (either or), a laser light source and a visible light source (either or).

As per Claim 20 XU discloses A method for analyzing a sample on a substrate using dark-field illumination, comprising (Figs. 1-3, 11-12 [0048-0051] – See said analysis for Claim 1): 
generating a mid-infrared beam from a mid-infrared (IR) optical source (See said analysis for Claim 1), the mid-infrared beam being directed at the sample to heat the sample (See said analysis for Claim 1); generating a light from a visible light source for, the light illuminating the sample on the substrate (See said analysis for Claim 1), imaging the sample with the visible light source (See said analysis for Claim 1) and creating a scattered field and a reflected field along a collection path of the system (See said analysis for Claim 1); blocking the reflected field with a pupil mask positioned along the collection path while allowing the scattered field to pass therethrough (See said analysis for Claim 1); and collecting the scattered field with a camera positioned at an end of the collection path and generating a dark-field image of the sample (See said analysis for Claim 1)
XU does not disclose but PRATER discloses wide-field mid-infrared photothermal microscopy (MIP) system for analyzing a sample (See said analysis for Claim 1); wherein the MIP system is configured to simultaneously heat the sample with the mid-infrared optical source while imaging the sample (See said analysis for Claim 1)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (Pub. No:  US 2021-0010949) in view of PRATER et al. (Pub. No:  US 2021-0215601), as applied in Claims 1, 19-20, and further in view of WILLIAMSON (Pub. No.: US 2022-0095912)

As per Claim 2 XU discloses The system of claim 1, wherein the collection path includes (See said analysis for Claim 1) light illuminating the sample on the substrate (See said analysis for Claim 1)
XU and PRATER do not disclose but WILLIAMSON discloses two identical achromatic doublet lenses through which the light illuminating the sample passes (Figs. 1A, 2A, 2D, 3A identical [0029] [0042] [0049], 4A sample on the object plane to be measured [0021-0022] [0079-0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two identical achromatic doublet lenses through which the light illuminating the sample passes as taught by WILLIAMSON into the system of XU and PRATER because of the benefit taught by WILLIAMSON to disclose additional upgraded capture equipment for light collection in sample imaging system whereby XU and PRATER both include light collection in sample imaging and would benefit from the inclusion of upgraded related components to improve and expand upon system performance. 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (Pub. No:  US 2021-0010949) in view of PRATER et al. (Pub. No:  US 2021-0215601), as applied in Claims 1, 19-20, and further in view of CANG et al. (Pub. No.: US 2022-0197002)

As per Claim 3 XU discloses The system of claim 2, wherein the collection path includes (See said analysis for Claim 1)
XU and PRATER do not disclose but CANG discloses a high numerical aperture objective lens (Figs. 1-2, 5 [0023] illumination requires using objective lens with high numerical aperture [0026-0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a high numerical aperture objective lens as taught by CANG into the system of XU and PRATER because of the benefit taught by CANG to disclose specific imaging equipment that could represent an improvement or a right-fit scenario for light collection in sample imaging system whereby XU and PRATER both include light collection in sample imaging and would benefit from the inclusion of specific imaging components to improve and expand upon system performance.
As per Claim 4 XU discloses The system of claim 3, wherein the collection path includes an imaging sensor for detecting light along the collection path (Figs. 1, 3, 11-12 [0029] [0044] [0048-0051] [0054] [0056-0058] – See said analysis for Claim 1)
XU and PRATER do not disclose but CANG discloses a CMOS imaging sensor (Figs. 1-2, 5 [0035]) (The motivation that applied in Claim 3 applies equally to Claim 4)
Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (Pub. No:  US 2021-0010949) in view of PRATER et al. (Pub. No:  US 2021-0215601), as applied in Claims 1, 19-20, and further in view of BETZIG et al. (Pub. No:  US 2019-0113731)

As per Claim 9 XU discloses The system of claim 1, wherein the pupil mask blocks 1: 1000 of the reflected light by being placed (Figs. 1-3, 11-13 pupil mask 114 in at least Fig. 3 device that blocks light [0021] [0029-0030] [0039-0040] [0048-0051] scattered and collected or blocked [0054-0056] [0058]) (Before the effective filing date, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify XU to teach a specific ratio of reflected and scattered light for purposes of blocking with a pupil mask because Applicant has not disclosed that blocks 1:1000 provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other variants of blocked light ratios because performance of said invention is not tied to a specific ratio of blocking reflected and scattered light)
XU and PRATER do not disclose but BETZIG discloses into a Fourier plane ([0067] [0115-0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include into a Fourier plane as taught by BETZIG into the system of XU and PRATER because of the benefit taught by BETZIG to disclose additional pupil related measurement features and techniques whereby said systems are improved by the additional of BETZIG features to the systems of scattered IR light capture and image analysis in related fields of endeavor or related to pupil data concerns. 

As per Claim 18 XU discloses The system of claim 1, wherein 
the illuminating light reflected from the substrate allows for access to the reflected light (Figs. 1, 3, 11-12 [0029] [0044] [0054] [0056-0058] – See said analysis for Claim 1)
XU and PRATER do not disclose but BETZIG discloses and refocused at the objective back pupil at a conjugate plane (Figs. 1-4 several focusing steps as refocusing & rear pupil [0084-0086] [0111-0117]) (The motivation that applied in Claim 9 applies equally to Claim 18).
Allowable Subject Matter
Claims 5-8, 10-17 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5-8, 10-17 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 1, wherein the pupil mask is configured to adjust specularly reflected light for optimization of interferometric signal" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 1, wherein the pupil mask provides quasi-dark illumination of wavelength size particles while maintaining detector at shot-noise-limit operation so that no reflected light from the substrate reaches the visible light source" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 1, wherein the pupil mask provides a photothermal effect broadening the angular distribution of radiation" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 7, wherein the broadening of the angular distribution of the radiation yields a lower directivity compared to de signal" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 9, wherein an absorptive material is deposited at the center of an optic quality quartz disposed on the pupil mask" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 11 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 1, wherein the pupil mask centrally houses a dot blocker to block the reflected field" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 11, wherein the dot blocker filters the reflected illuminating light from the substrate" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 12, wherein the dot blocker has a diameter of 1.6 mm" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 13, wherein the dot blocker blocks 6 % of a pupil while passing a large fraction of collected scattered light" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

 As per Claim 15 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 14, wherein a photothermal collected power drop is 11 % for the 1.6 mm blocker" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 16 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 15, wherein the system for analyzing a sample on a substrate using dark-field illumination can be implemented on most of the standard bright-field objectives" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 17 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 1, wherein the scattered field is refocused at an objective back pupil conjugate with a left focal plane" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

For Claims 5-6, 10-15, 17, the closest prior art of record XU et al. (Pub. No:  US 2021-0010949), alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  XU only discloses analyzing a sample on a substrate using an IR optical source that generates an infrared beam directed at a sample.  The prior art also teaches a visible light source illuminating a sample on the substrate, creating a scattered field and a reflected field along a collection path of the system.  Finally, the prior art discloses a pupil mask positioned along the collection path to block reflected field while allowing the scattered field to pass and a camera positioned at an end of the collection path to collect the scattered field and generate a dark-field image of the sample.

For Claim 16, the limitations are disclosed in XU et al. (Pub. No:  US 2021-0010949) and would be rejected but for depending upon allowable Claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481